

116 HRES 299 IH: Condemning White Supremacist Terrorism and the Anti-immigrant Rhetoric that Inspires It Resolution
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 299IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Mr. Malinowski (for himself, Ms. Schrier, Mr. Morelle, Ms. Escobar, Mr. Trone, Mr. Cisneros, Ms. Porter, Ms. Omar, Mr. Phillips, Ms. Mucarsel-Powell, Mr. Krishnamoorthi, Mr. Heck, Mr. Carbajal, Ms. Sherrill, Mr. Pallone, Mr. Allred, Mr. Kind, Mrs. Trahan, Mr. Raskin, Mr. Norcross, Mr. Casten of Illinois, Ms. Norton, Mr. Cox of California, Mrs. Fletcher, Ms. Ocasio-Cortez, Ms. Hill of California, Mr. Pascrell, Ms. Schakowsky, Mr. Espaillat, Mr. McGovern, Ms. Dean, Ms. Pressley, Mr. Cohen, Ms. Brownley of California, Ms. Garcia of Texas, Ms. Lofgren, Mr. Nadler, Mr. Blumenauer, Mr. Crow, Mr. Johnson of Georgia, Ms. Wasserman Schultz, Ms. Velázquez, Mr. Van Drew, Ms. Spanberger, Ms. Lee of California, Mrs. Lowey, Ms. McCollum, Ms. Kuster of New Hampshire, Ms. Clarke of New York, Mr. Meeks, Mr. Carson of Indiana, Mr. Rouda, Ms. Titus, Mr. Cummings, Mr. Engel, Mr. Cooper, Ms. Haaland, Mr. Danny K. Davis of Illinois, Mr. Case, Ms. Adams, Ms. Eshoo, Mr. Deutch, Mr. Moulton, Mr. Soto, Mr. Correa, Mrs. Watson Coleman, Mrs. Craig, Mrs. Carolyn B. Maloney of New York, Mr. Brendan F. Boyle of Pennsylvania, Mrs. Torres of California, Mr. Takano, Mr. Panetta, Mr. Garamendi, Ms. Moore, Mr. Lowenthal, Mr. Foster, Mr. Smith of Washington, Mr. Payne, Mr. García of Illinois, Ms. Meng, Mr. Cleaver, Mr. Sires, Mr. Himes, Mr. Levin of Michigan, Mr. Khanna, Mr. Hastings, Mr. Huffman, Ms. Jackson Lee, and Mr. Cartwright) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that immigration makes the United States
			 stronger.
	
 Whereas President Reagan said that you can go to live in France, but you cannot become a Frenchman, or you can go to live in Germany, Turkey, or Japan, but you cannot become a German, a Turk, or a Japanese, but anyone, from any corner of the Earth, can come to live in the United States and become an American;
 Whereas the torch of Lady Liberty symbolizes our freedom and represents our heritage, the compact with our parents, our grandparents, and our ancestors, and gives us our great and special place in the world;
 Whereas it is the great life force of each generation of new Americans that guarantees that the United States triumph shall continue unsurpassed into the coming century and beyond;
 Whereas other countries may seek to compete with us, but in one vital area—as a beacon of freedom and opportunity that draws the people of the world—no country on Earth comes close;
 Whereas this is one of the most important sources of the greatness of the United States—we lead the world because, unique among nations, we draw our people, our strength, from every country and every corner of the world, and by doing so we continuously renew and enrich our Nation;
 Whereas while other countries cling to the stale past, here in the United States we breathe life into dreams, we create the future and the world follows us into tomorrow;
 Whereas thanks to each wave of new arrivals to this land of opportunity, we’re a Nation forever young, forever bursting with energy and new ideas, and always on the cutting edge, always leading the world to the next frontier;
 Whereas if we ever closed the door to new Americans, our leadership in the world would soon be lost;
 Whereas it is bold men and women, yearning for freedom and opportunity, who leave their homelands and come to a new country to start their lives over, believing in the American dream, and over and over making it come true for themselves, for their children, and for others;
 Whereas immigrants give more than they receive—they labor and succeed, often as entrepreneurs, but their greatest contribution is more than economic, because they understand in a special way how glorious it is to be an American; and
 Whereas they renew our pride and gratitude in the United States, the greatest, freest Nation in the world—the last, best hope of men and women on Earth: Now, therefore, be it
	
 1.Short titleThis Act may be cited as the Condemning White Supremacist Terrorism and the Anti-immigrant Rhetoric that Inspires It Resolution. 2.Sense of CongressThat the House of Representatives—
 (1)believes that immigration makes the United States stronger; (2)is committed to keeping the United States open to those lawfully seeking refuge and asylum from violence and oppression and a chance to live the American dream, no matter their race, faith, or country of origin;
 (3)recognizes that the Federal Government has a duty to secure our borders, and that patriotic Americans can disagree about the best way to do so, within the boundaries set by our Constitution, our laws, and our ideals as a Nation of immigrants;
 (4)rejects the hateful propaganda of White supremacist terrorists, including those who committed the massacres of Jewish people at Pittsburgh’s Tree of Life synagogue building and of Muslims in Christchurch, New Zealand, that immigrants to our country or to other countries are invaders or that they pose any intrinsic threat to society;
 (5)condemns political leaders who legitimize White supremacist ideology by echoing claims of an immigrant invasion, by falsely alleging that our fellow Americans who are immigrants and refugees commit more crimes or contribute less to our society than native born citizens, or by spreading conspiracy theories about the law enforcement and intelligence agencies seeking to protect every American;
 (6)encourages the men and women of the Justice Department, including the Federal Bureau of Investigation, the Department of Homeland Security, and State and local law enforcement agencies, to enhance their efforts so that the threat posed by domestic terrorism and extremist ideology is met with the same seriousness and resolve as the threat posed by terrorist groups based outside the United States; and
 (7)urges social media companies to take additional steps to remove extremist content from their platforms, and urges them to reevaluate how they deliver information, including algorithms that drive users towards sensational content and ideological extremes.
			